We all agree, that the testator, by the use of the words, "the residue of my estate both real and personal," intended to dispose of the residue of his real estate in fee: because unless we give to the word "estate" as used in this will, that enlarged signification, the half sisters of the testator would take, under the will, but an estate for life, for he uses no words of inheritance, and he would have died intestate as to the fee.
It is manifest the testator did not intend to die intestate of any portion of his estate. It appears then, that he has devised the residue of his real estate in fee, to his wife, Elizabeth, and to his two half sisters, Ruth Burton and Mary Short. That he intended to give to his wife an estate of inheritance in his real estate, may be gathered from the facts, 1st. That she is evidently the peculiar object of his bounty; and 2d. That he very well knew, that without any will at all, she would have taken just such an estate under the intestate law, as that which the construction contended for assigns her. But he intended to enlarge her interest in his real estate, by devising a portion of it to her in fee. Further, such a construction as the one referred to, does, in my judgment, vacate that part of the will altogether. If the testator has devised only the same estate that the law would give, the devisees take by descent, and not by devise.
The next question is, as to the quantum, or part, of the estate which the testator intended his wife and two half sisters should take. I think he intended his wife should have the one half of his estate infee, and his two half sisters the other half in fee. He devises his estate in the residue, to his wife, Elizabeth, and to his two half sisters; thus showing by the use, and position of the copulative conjunction and, that he intended to place his wife in apposition, and equal in interest to his two half sisters. This idea is rendered the more certain, by the express direction he has made of the mode in which it should be divided; and of the "part," or quantum which his wife should take. The fee having been disposed of to his wife, and two half sisters, "he desires," that the same shall be "divided between "them," as the law directs," giving his said wife her lawful part of the said residue: — what residue? why theresidue in fee, of his real estate. He refers, I think, by the words "as the law directs," to the intestate law of this State, as the only law applicable to the division of real estate, between the wife and heirs at law of a deceased man: and with a view only of ascertaining the part, or quantity, *Page 45 
or number of acres that each should take, does he refer to this law. He knew the condition of his family, that he had no issue, and he refers to the law for the division of his real estate, for the sake of convenience, and of brevity of expression.
This is a question of construction entirely, and it strikes me, that the construction I have given to this will, is the one most consonant with the testator's intention. It is a known rule in the construction of wills, that the intention of the testator is to govern, whenever that intention can be clearly ascertained.
Additionally, I would remark, that the testator having disposed of the whole of his interest in the residue of his real estate, desired that the same should be divided between his wife and his two sisters. I cannot see how that division can be effected in this court, according to the construction that the wife takes but a life estate. In such case no complete division can take place till the death of the wife. The only partition which could now be effected between the parties, would be to assign to the wife one half of the devised premises for term of her life, and the other half to the two sisters, their heirs and assigns. No division of the inheritance of the wife's half could take place till after her death. Then another partition of the premises must be made. In what manner shall that partition be made between the sisters, after the death of the wife? Of the one half theretofore possessed by the wife, for her life? or would thewhole of the real estate of the testator, including the half formerly assigned to the sisters, be regarded as the estate to be divided? This would appear to be the reasonable course of proceeding in partition.
The construction I give to the will, disembarrasses the subject of these difficulties, and effectuates a full, perfect and entire division at once, between the devisees, the objects of the testator's bounty; and this appears to have been the desire of the testator.
Decree reversed and assignment ordered in moieties, one half to John R. Burton and wife for life; the other half to be divided equally, in severalty, in fee, between Joshua S. Burton and wife and Mary Short,